Case 2:18-ml-02814-AB-PVC Document 1136 Filed 06/14/21 Page 1 of 1 Page ID #:47982

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. MDL 18-2814-AB-(PVCx):                                                Date: June 14, 2021
   Title      In Re Ford Motor Co. DPS6 Powershift Transmission Products Liability Litigation




   Present: The Honorable: PEDRO V. CASTILLO, U.S. MAGISTRATE JUDGE


                    Ilene Bernal                                      Not Recorded/Zoom
                    Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendant:

           Roger Kirnos                                       Amir Nassihi
           Steve Mikhov                                       Spencer Hugret

   Proceedings: [CHAMBERS] MINUTES RE: SETTLEMENT CONFERENCE

            The Court held Day 1 of the settlement conference in these cases, hearing from counsel for
   Plaintiffs and counsel for Defendant. The Court conferred with the parties jointly and individually.
   The Court continues the settlement conference to tomorrow, June 15, 2021 at 9:30 a.m., as
   proceedings are ongoing. The Court thanks the parties for their participation and their collective
   efforts.




                                                                                                  5:30
                                                                      Initials of Preparer         ib


   CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
